DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed February 24, 2022 has been entered.
Response to Amendment
Claims 4 and 14 have been canceled. Claims 1, 12, and 17 have been amended. Claims 1-3, 5-6, 8-13, and 16-22 remain pending in the application and are provided to be examined upon their merits. 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
claim 17, further comprising reaching consensus with a plurality of additional blockchain nodes." in paragraph 1. The claim lacks written description support because there is no written description of this limitation in the disclosure. See MPEP 2163.03(I). In fact, there is no teaching of the following limitations anywhere in the disclosure: "the digital currency and the record of the removal are validated by a plurality of blockchain nodes using proof of stake consensus [and] further [] reaching consensus with a plurality of additional blockchain nodes". 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

1-st Prior Art Category: Claims 1-3, 5-6, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 10,783,501 B1 to Ramanathan; Ramanathan et al., (hereinafter "RAMANATHAN") in view of U.S. Patent Application Publication No. US 2018/0204191 A1 of Wilson; Julian et al., (hereinafter "WILSON"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 1 is an independent claim. The combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method comprising: Reference (RAMANATHAN: discloses "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11 and as already cited in this par.) 
• 1 ¶ 2 • receiving, by the central entity computer from a transaction processing network, a trusted certificate for the central entity computer; Reference (RAMANATHAN: doesn't expressly and explicitly recite receiving --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he master signature is included in the key block data in order to prove that the public key data has come from the primary authority 50, and is therefore trustworthy[; a] public master key corresponding to the secret master key may be distributed, or made available to, the network 200 by any suitable means, for example by including it as at least part of the digital currency software, or via certificate authorities, etc[; t]hus, whenever an entity retrieves a public key from the key block chain, the public key data may be checked using the master signature and the public master key in order to verify that the public key data has come from the primary authority 50" par. [0424]), [See Remarks Below]; (RAMANATHAN: discloses "a cash grid architecture component 202" col. 5 lns. 33-40 or "cash grid 202" col. 5 ln. 46 - col. 5 ln. 52, col. 6 lns. 15-26, or "cash grid architecture 202" col. 5 ln. 63 - col. 6 ln. 3, or "the grid 202" col. 6 lns. 15-26 and as already cited in this par.); (RAMANATHAN: doesn't expressly and explicitly recite from a transaction processing network, a trusted certificate for the central entity computer; --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "receiving" and [2] "from a transaction processing network a trusted certificate" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon omits to include within its writings an explicit and express recitation of [1] "receiving" and [2] "from a transaction processing network a trusted certificate" as recited in the instant claim. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features applicable to the claimed invention as annotated above with reference(s) to exemplary disclosures within WILSON that teach and/or WILSON: par. [0029]). 
• 1 ¶ 3 • receiving, by the central entity computer, a request for digital currency, the request comprising a serial number and a denomination of a physical currency; Reference (RAMANATHAN: discloses "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and as already cited in this par. and "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2 and as already cited in this par.) 
• 1 ¶ 4 • generating, by the central entity computer using the trusted certificate, the digital currency for the denomination and linked to the serial number, wherein the generating comprises recording the digital currency on a blockchain; Reference (RAMANATHAN: discloses "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62); (RAMANATHAN: doesn't expressly and explicitly recite using the trusted certificate --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he master signature is included in the key block data in order to prove that the public key data has come from the primary authority 50, and is therefore trustworthy[; a] public master key corresponding to the secret master key may be distributed, or made available to, the network 200 by any suitable means, for example by including it as at least part of the digital currency software, or via certificate authorities, etc[; t]hus, whenever an entity retrieves a public key from the key block chain, the public key data may be checked using the master signature and the public master key in order to verify that the public key data has come from the primary authority 50" par. [0424], [See Remarks Below] and as already cited in this par.); (RAMANATHAN: discloses as described previously in this paragraph and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and as already cited in this par.) 
With respect to above-noted claimed element "using" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not mention within its descriptions an explicit and express recital of using as required by the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature applicable to the claimed invention as pointed out above with citation(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature using as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these above-described teachings of "using" sufficiently taught, suggested, and/or disclosed in WILSON because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
• 1 ¶ 5 • transmitting, by the central entity computer, a notification of the generation of the digital currency; and Reference (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same" col. 10 lns. 28-35 and as already cited in this par.) 
• 1 ¶ 6 • causing, by the central entity computer, removal of the physical currency from circulation in a fiat currency system, wherein causing the removal of the physical currency from circulation includes physically destroying the physical currency, the physical currency being fiat currency. Reference (RAMANATHAN: discloses "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and as already cited in this par. and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56 and as already cited in this par.) 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the method of claim 1, further comprising: Reference (RAMANATHAN: discloses "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 2 ¶ 2 • associating the digital currency with a digital wallet using a private key stored to the digital wallet. Reference (RAMANATHAN: discloses "physical digital currency can be associated with, and otherwise tracked between, a mobile wallet and to the cash grid using unique ledger and communication systems and methodologies" Abstract); (RAMANATHAN: doesn't expressly and explicitly recite using a private key stored to the digital wallet. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he user entity 10 will keep the wallet secret key (sw) secret and may store it in any suitable way, for example using a hardware device, such as a smart card (for example, a SIM card)" par. [0157]), [See Remarks Below] 
With respect to above-noted claimed element "using a private key stored" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not include within its explanations the reciting explicitly and expressly of using a private key stored WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 3 is a dependent claim that directly depends upon parent claim 2, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 2 and 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the method of claim 2, wherein the private key of the digital wallet is stored on a chip of a smart card or a secure element of a user device. Reference (RAMANATHAN: doesn't expressly and explicitly recite the private key of the digital wallet is stored...a secure element of a user device. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he user entity 10 will keep the wallet secret key (sw) secret and may store it in any suitable way, for example using a hardware device, such as a smart card (for example, a SIM card)" par. [0157]), [See Remarks after Claim 2 Par. 2 herein] and ("[t]he user entity 10 will keep the wallet secret key (sw) secret and may store it in any suitable way, for example using a hardware device, such as a smart card (for example, a SIM card)" par. [0157]), [See Remarks Below] 
With respect to above-noted claimed element "stored on a chip of a smart card or a secure element of a user device" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon omits to mention within its writings an explicit and express recital of stored on a chip of a smart card or a secure element of a user device as presented within the claim under examination. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature stored on a chip of a smart card or a secure element of a user device as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these above-described teachings of "stored on a chip of a smart card or a secure element of a user device" sufficiently taught, suggested, and/or disclosed in WILSON because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the method of claim 1, wherein, prior to transmitting the notification of the generation of the digital currency, the recording of the digital currency on the blockchain is validated by a plurality of validating entities. Reference (RAMANATHAN: doesn't expressly and explicitly recite of claim 1, wherein, prior to transmitting the...validated by a plurality of validating entities. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[e]ach validating entity may have a different weighting or score[; f]or example, some entities may have a higher weighting, score, trustworthiness or credibility than others[; i]n some embodiments, for the information to be regarded as true or sufficiently validated then the sum of the scores may need to exceed a particular threshold[; t]herefore, there may be an equivalence of the validity of data validated by a number of low scoring entities and the validity of data validated by a single (or fewer) high scoring entity" par. [0055] or "a particular claim may require validation by further entities to improve its score above a required threshold" par. [0056] or "a new block may only be accepted by the entities in the digital currency network 200 if a minimum number of verification signatures are included in it[; f]or example, one verification entity 20 may check the block and broadcast it with their signature[; a] second verification entity 20 may then check that block and if they also verify it, add their signature to the block and rebroadcast it[; t]his may go on until a minimum acceptable number of signatures have been added by different verification entities (for example, 3, or 4, etc), at which time the block will be accepted by the entities in the network 200 and work on the next block may begin[; i]n a further example, one verification entity may act as a primary signatory and one or more further verification entities may act as secondary signatories[; t]he network 200 may be configured such that a new block 300 is only accepted by the entities if it includes a signature from the primary entity and at least one secondary signatory" par. [0404], [See Remarks Below] and as already cited in this par.) 
With respect to above-noted claimed elements [1] "prior" and [2] "validated by a plurality" and [3] "of validating entities" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not record within its writings the reciting explicitly and expressly of [1] "prior" and [2] "validated by a plurality" and [3] "of validating entities" as presented within the claim under examination. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features apposite to the claimed invention as pointed out above with citation(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "prior" and [2] "validated by a plurality" and [3] "of validating entities" as taught and/or suggested by WILSON, WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 6 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the method of claim 1, wherein the digital currency is recorded on the blockchain using a public key of the central entity computer. Reference (RAMANATHAN: doesn't expressly and explicitly recite is recorded on the blockchain using a public key of the central entity computer. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "to keep a record of the balance associated with all non-empty addresses (public keys)[; w]hen a new block is added to the mini-blockchain, the balances recorded in the account tree are updated accordingly and a master hash of the account tree is embedded into the block header of the new block on the mini-blockchain par. [0026]), [See Remarks Below] 
With respect to above-noted claimed elements [1] "recorded" and [2] "using a public key" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon fails to mention within its explanations an explicit and express recitation of [1] "recorded" and [2] "using a public key" as recited in the claim under examination. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 8 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, the method claim 1, wherein the request for digital currency is a first request and the physical currency is a first physical currency, the method further comprising: Reference (RAMANATHAN: discloses "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2) 
• 8 ¶ 2 • receiving, by the central entity computer, a second request for digital currency, the second request comprising a serial number and a denomination of a second physical currency, wherein the serial number and the denomination of the second physical currency are the same as the serial number and the denomination of the first physical currency; Reference (RAMANATHAN: discloses "the serial number of the now digital funds (currency) can be used as a means of fraud detection[; ] upon receiving a subsequent request, the serial number of the paper currency can be cross referenced via the storage component(s) 108 in order to identify if the currency at issue has previously been converted and/or otherwise destroyed" col. 4 lns. 38-46 or "a fraud detection component that validates authenticity of the physical currency prior to generation of the digital object" Claim 1 or "identification of marked (e.g., `out-of-circulation) physical notes that have already been digitized[; i]f a customer attempts to use (or convert) a physical note that has already been digitized, the cash grid's journal can be queried such that, via journal tracking, those physical notes can be rejected[; s]imilarly, in aspects, this journal query or request service could be utilized by customers to check if the physical notes they receive from others are already digitized" col. 11 lns. 37-45 and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2) 
• 8 ¶ 3 • determining, by the central entity computer, that the digital currency corresponding to the serial number and denomination is already recorded on the blockchain; and Reference (RAMANATHAN: discloses "the serial number of the now digital funds (currency) can be used as a means of fraud detection[; ] upon receiving a subsequent request, the serial number of the paper currency can be cross referenced via the storage component(s) 108 in order to identify if the currency at issue has previously been converted and/or otherwise destroyed" col. 4 lns. 38-46 or "a fraud detection component that validates authenticity of the physical currency prior to generation of the digital object" Claim 1 or "identification of marked (e.g., `out-of-circulation) physical notes that have already been digitized[; i]f a customer attempts to use (or convert) a physical note that has already been digitized, the cash grid's journal can be queried such that, via journal tracking, those physical notes can be rejected[; s]imilarly, in aspects, this journal query or request service could be utilized by customers to check if the physical notes they receive from others are already digitized" col. 11 lns. 37-45) (RAMANATHAN: doesn't expressly and explicitly recite recorded on the blockchain; and --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "to keep a record of the balance associated with all non-empty addresses (public keys)[; w]hen a new block is added to the mini-blockchain, the balances recorded in the account tree are updated accordingly and a master hash of the account tree is embedded into the block header of the new block on the mini-blockchain par. [0026]), [See Remarks after Claim 6 Par. 1 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
• 8 ¶ 4 • refraining from generating a second digital currency based on the second request. Reference (RAMANATHAN: discloses "the serial number of the now digital funds (currency) can be used as a means of fraud detection[; ] upon receiving a subsequent request, the serial number of the paper currency can be cross referenced via the storage component(s) 108 in order to identify if the currency at issue has previously been converted and/or otherwise destroyed" col. 4 lns. 38-46 or "a fraud detection component that validates authenticity of the physical currency prior to generation of the digital object" Claim 1 or "identification of marked (e.g., `out-of-circulation) physical notes that have already been digitized[; i]f a customer attempts to use (or convert) a physical note that has already been digitized, the cash grid's journal can be queried such that, via journal tracking, those physical notes can be rejected[; s]imilarly, in aspects, this journal query or request service could be utilized by customers to check if the physical notes they receive from others are already digitized" col. 11 lns. 37-45 and "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6) 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 9 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the method of claim 1, wherein the blockchain includes a plurality of blocks, at least one block, of the plurality of blocks, storing data for a plurality of transactions, the plurality of transactions including a first record indicating that the digital currency for an amount associated with the denomination has been created, the first record including a public key associated with a digital wallet. Reference (RAMANATHAN: discloses "the cash grid system can employ blockchain in a distributed database environment[; i]n this example, the system can maintains a real- or near real-time list of ordered blocks or records related to transactions[; a]s will be understood, in this model, each block can be time-stamped and associated or otherwise linked to a previous block" col. 13 lns. 6-16 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2 and "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62); (RAMANATHAN: doesn't expressly and explicitly recite including a public key --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[f]IG. 12 shows a representation of a bitcoin transaction[; a] transaction 90 comprises: the address (public key) of the payer; a hash 92 of the previous transaction 94 (i.e., the transaction by which the payer obtained the bitcoins associated with the address of the payer) and the address 96 (public key) of the payee; and a digital signature 98 of that hash" par. [0012] or "[a] transaction may have multiple inputs, whereby the payer has two or more addresses, or public keys, each associated with a different amount of bitcoins[; i]n this case, each input amount may be considered to be represented by an address, or public key, associated with the input amount, and the value of the input amount[; l]ikewise, a transaction may have multiple outputs, whereby two or more amounts are paid to two or more different payee addresses, or public keys[; i]n this case, each output amount may be considered to be represented by an address, or public key, and the value of the output amount[; i]n this way, a payer having a collection of bitcoins, some associated with one address, or public key, and others associated with another address, or public key, may spend them all in a single transaction[; l]ikewise, by including multiple outputs, multiple payments may be made in one go (for example, where the total input is greater than the amount the payer wishes to pay to the payee, a first output amount may be to the value that is to be paid to the payee, and a second output amount may be to a value that is the change from the transaction, which goes to an address, or public key, associated with the payer)" par. [0014]), [See Remarks Below]; (RAMANATHAN: discloses "physical digital currency can be associated with, and otherwise tracked between, a mobile wallet and to the cash grid using unique ledger and communication systems and methodologies" Abstract and as already cited in this par.) 
With respect to above-noted claimed element "including a public key" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not record within its descriptions an explicit and express recitation of including a public key as presented within the instant claim. Nonetheless, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature applicable to the claimed invention as commented about above with reference(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature including a public key as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these aforementioned teachings of "including a public key" sufficiently taught, suggested, and/or disclosed in WILSON because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 10 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, RAMANATHAN discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the method of claim 1, wherein the blockchain includes a plurality of blocks, at least one block, of the plurality of blocks, storing data for a plurality of transactions, the plurality of transactions including a second record recording the removal of the physical currency from circulation. Reference (RAMANATHAN: discloses "the cash grid system can employ blockchain in a distributed database environment[; i]n this example, the system can maintains a real- or near real-time list of ordered blocks or records related to transactions[; a]s will be understood, in this model, each block can be time-stamped and associated or otherwise linked to a previous block" col. 13 lns. 6-16 and as already cited in this par. and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and as already cited in this par. and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "the blockchain ledger entry includes a cash grid serial number, a transaction type indicator, an identification of a current owner of either the physical currency or digital object, and a state of the digital object, wherein the state of the digital object identifies the physical currency that corresponds to the digital object, wherein the physical currency is physically destroyed to be `out-of-circulation" Claim 1) 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 11 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, RAMANATHAN discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the method of claim 1, wherein recording the digital currency on the blockchain generates a record in a block in the blockchain, the record comprising a currency type of the physical currency and the serial number of the physical currency. Reference (RAMANATHAN: discloses "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "the cash grid system can employ blockchain in a distributed database environment[; i]n this example, the system can maintains a real- or near real-time list of ordered blocks or records related to transactions[; a]s will be understood, in this model, each block can be time-stamped and associated or otherwise linked to a previous block" col. 13 lns. 6-16 and "the blockchain ledger entry includes a cash grid serial number, a transaction type indicator, an identification of a current owner of either the physical currency or digital object, and a state of the digital object, wherein the state of the digital object identifies the physical currency that corresponds to the digital object, wherein the physical currency is physically destroyed to be `out-of-circulation" Claim 1) 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 12 is an independent claim. RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, a central entity computer comprising: Reference (RAMANATHAN: discloses "a cash grid architecture component 202" col. 5 lns. 33-40 or "cash grid 202" col. 5 ln. 46 - col. 5 ln. 52, col. 6 lns. 15-26, or "cash grid architecture 202" col. 5 ln. 63 - col. 6 ln. 3, or "the grid 202" col. 6 lns. 15-26 and as already cited in this par.) 
• 12 ¶ 2 • a processor; and Reference (RAMANATHAN: discloses "a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, or a computer" col. 13 lns. 53-65) 
• 12 ¶ 3 • a non-transitory computer-readable medium comprising code, executable by the processor, for implementing a method comprising: Reference (RAMANATHAN: discloses "a computer-readable medium including processor-executable instructions configured to implement one or more embodiments of the techniques presented herein[; a]n embodiment of a computer-readable medium or a computer-readable device devised in these ways is illustrated in FIG. 16, wherein an implementation 1600 includes a computer-readable medium 1608, such as a CD-R, DVD-R, flash drive, a platter of a hard disk drive, etc., on which is encoded computer-readable data 1606[; t]his computer-readable data 1606, such as binary data including a plurality of zero's and one's as shown in 1606, in turn includes a set of computer instructions 1604 configured to operate according to one or more of the principles set forth herein[; i]n one such embodiment 1600, the processor-executable computer instructions 1604 may be configured to perform a method 1602, such as the methods described supra" col. 13 lns. 31-52 and as already cited in this par. and "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 12 ¶ 4 • receiving, by the central entity computer from a transaction processing network, a trusted certificate for the central entity computer; See Prior Comment(s) at Claim 1 Par. 2; 
• 12 ¶ 5 • receiving, by the central entity computer, a request for digital currency, the request comprising a serial number and a denomination of a physical currency; See Prior Comment(s) at Claim 1 Par. 3; 
• 12 ¶ 6 • generating, by the central entity computer using the trusted certificate, the digital currency for the denomination and linked to the serial number, wherein the generating comprises recording the digital currency on a blockchain; See Prior Comment(s) at Claim 1 Par. 4; 
• 12 ¶ 7 • transmitting, by the central entity computer, a notification of the generation of the digital currency, wherein, prior to transmitting the notification of the generation of the digital currency, the recording of the digital currency on the blockchain is validated by a plurality of validating entities; and Reference (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same" col. 10 lns. 28-35 and as already cited in this par.); (RAMANATHAN: doesn't expressly and explicitly recite , wherein, prior to transmitting the notification...by a plurality of validating entities; and --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[e]ach validating entity may have a different weighting or score[; f]or example, some entities may have a higher weighting, score, trustworthiness or credibility than others[; i]n some embodiments, for the information to be regarded as true or sufficiently validated then the sum of the scores may need to exceed a particular threshold[; t]herefore, there may be an equivalence of the validity of data validated by a number of low scoring entities and the validity of data validated by a single (or fewer) high scoring entity" par. [0055] or "a particular claim may require validation by further entities to improve its score above a required threshold" par. [0056] or "a new block may only be accepted by the entities in the digital currency network 200 if a minimum number of verification signatures are included in it[; f]or example, one verification entity 20 may check the block and broadcast it with their signature[; a] second verification entity 20 may then check that block and if they also verify it, add their signature to the block and rebroadcast it[; t]his may go on until a minimum acceptable number of signatures have been added by different verification entities (for example, 3, or 4, etc), at which time the block will be accepted by the entities in the network 200 and work on the next block may begin[; i]n a further example, one verification entity may act as a primary signatory and one or more further verification entities may act as secondary signatories[; t]he network 200 may be configured such that a new block 300 is only accepted by the entities if it includes a signature from the primary entity and at least one secondary signatory" par. [0404]), [See Remarks after Claim 5 Par. 1 herein] and (as already cited in this par.) 
• 12 ¶ 8 • causing, by the central entity computer, removal of the physical currency from circulation in a fiat currency system. Reference (RAMANATHAN: discloses "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and as already cited in this par. and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56 and as already cited in this par.) 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 13 is a dependent claim that directly depends upon parent claim 12, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 12, RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the central entity computer of claim 12, further comprising: Reference (RAMANATHAN: discloses "a cash grid architecture component 202" col. 5 lns. 33-40 or "cash grid 202" col. 5 ln. 46 - col. 5 ln. 52, col. 6 lns. 15-26, or "cash grid architecture 202" col. 5 ln. 63 - col. 6 ln. 3, or "the grid 202" col. 6 lns. 15-26 and as already cited in this par.) 
• 13 ¶ 2 • associating the digital currency with a first digital wallet using a private key stored to the first digital wallet, wherein the private key of the first digital wallet is stored on a chip of a smart card or a secure element of a user device. Reference (RAMANATHAN: discloses "physical digital currency can be associated with, and otherwise tracked between, a mobile wallet and to the cash grid using unique ledger and communication systems and methodologies" Abstract and "physical digital currency can be associated with, and otherwise tracked between, a mobile wallet and to the cash grid using unique ledger and communication systems and methodologies" Abstract); (RAMANATHAN: doesn't expressly and explicitly recite using a private key stored to the first digital...a secure element of a user device. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[t]he user entity 10 will keep the wallet secret key (sw) secret and may store it in any suitable way, for example using a hardware device, such as a smart card (for example, a SIM card)" par. [0157]), [See Remarks after Claim 2 Par. 2 herein] and (as already cited in this par.); [See Remarks after Claim 3 Par. 1 herein] and (as already cited in this par.) 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over RAMANATHAN and WILSON. Claim 16 is a dependent claim that directly depends upon parent claim 12, which is an RAMANATHAN and WILSON disclose and render obvious as previously combined the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the central entity computer of claim 12, wherein the digital currency is recorded on the blockchain using a public key of the central entity computer. See Prior Comment(s) at Claim 6 Par. 1; 
    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

2-nd Prior Art Category: Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over RAMANATHAN in view of WILSON in further view of U.S. Patent No. US 10,354,325 B1 to Skala; Marcus et al., (hereinafter "SKALA"). 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over RAMANATHAN and WILSON and SKALA. Claim 17 is an independent claim. The combined disclosures and teachings of RAMANATHAN and WILSON and SKALA taken together render obvious the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, a computer-implemented method comprising: See Prior Comment(s) at Claim 1 Par. 1; 
• 17 ¶ 2 • receiving, by a blockchain node storing a blockchain, a request to record an action relating to removal of physical currency with a denomination from a fiat currency system; Reference (RAMANATHAN: discloses "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "a blockchain model could specifically link ATMs, POSs, and Government Agencies directly to all or a subset of the financial institutions individually as well as to the cash grid directly[; i]n this model, a side chain can be maintained at both the financial institution (e.g., for their specific customers) as well as upon the grid (e.g., for authorized entities as well as customers)[; h]ere, the government agencies can monitor the blockchain via the cash grid directly while the individual financial institutions can maintain their own records that mirror those of the grid" col. 13 lns. 17-30 and as already cited in this par. and "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and as already cited in this par. and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2 and as already cited in this par. and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56 and as already cited in this par.) 
• 17 ¶ 3 • recording, by the blockchain node, a record of the action relating to the removal of the physical currency with the denomination from the fiat currency system to the blockchain; Reference (RAMANATHAN: discloses "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and as already cited in this par. and "a blockchain model could specifically link ATMs, POSs, and Government Agencies directly to all or a subset of the financial institutions individually as well as to the cash grid directly[; i]n this model, a side chain can be maintained at both the financial institution (e.g., for their specific customers) as well as upon the grid (e.g., for authorized entities as well as customers)[; h]ere, the government agencies can monitor the blockchain via the cash grid directly while the individual financial institutions can maintain their own records that mirror those of the grid" col. 13 lns. 17-30 and as already cited in this par. and "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11 and as already cited in this par. and "the unique information includes a denomination and serial number that identifies the physical currency" Claim 3 where "a scanning component or an image capture component that identifies unique information from the physical currency for inclusion into the digital object" Claim 2 and as already cited in this par. and "the customer deposits $500 of physical currency and desires $300 to be converted to digital notes" col. 10 lns. 51-56 and as already cited in this par.) 
• 17 ¶ 4 • receiving, by the blockchain node, a request to record digital currency in an amount equal to the denomination, the digital currency associated with a public key of a user; and Reference (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same[; a]s needed, the central bank could print or issue digitized currency in relation to the deposited physical currency" col. 10 lns. 28-35 and as already cited in this par. and "a request receiving component configured to process a request to digitize physical currency" Claim 1 or "receiving a request to convert physical currency to a digital object" Claim 6 and as already cited in this par.); (RAMANATHAN: doesn't expressly and explicitly recite associated with a public key of a user; and --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[f]IG. 12 shows a representation of a bitcoin transaction[; a] transaction 90 comprises: the address (public key) of the payer; a hash 92 of the previous transaction 94 (i.e., the transaction by which the payer obtained the bitcoins associated with the address of the payer) and the address 96 (public key) of the payee; and a digital signature 98 of that hash" par. [0012] or "[a] transaction may have multiple inputs, whereby the payer has two or more addresses, or public keys, each associated with a different amount of bitcoins[; i]n this case, each input amount may be considered to be represented by an address, or public key, associated with the input amount, and the value of the input amount[; l]ikewise, a transaction may have multiple outputs, whereby two or more amounts are paid to two or more different payee addresses, or public keys[; i]n this case, each output amount may be considered to be represented by an address, or public key, and the value of the output amount[; i]n this way, a payer having a collection of bitcoins, some associated with one address, or public key, and others associated with another address, or public key, may spend them all in a single transaction[; l]ikewise, by including multiple outputs, multiple payments may be made in one go (for example, where the total input is greater than the amount the payer wishes to pay to the payee, a first output amount may be to the value that is to be paid to the payee, and a second output amount may be to a value that is the change from the transaction, which goes to an address, or public key, associated with the payer)" par. [0014]), [See Remarks Below] 
With respect to above-noted claimed element "associated with a public key of a user" which is disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon omits to record within its writings an explicit and express recital of associated with a public key of a user as recited in the instant claim. Nonetheless, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the feature apposite to the claimed invention as commented about above with quotation(s) of exemplary disclosures within WILSON that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the feature associated with a public key of a user as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that one person of ordinary WILSON: par. [0029]). 
• 17 ¶ 5 • recording, by the blockchain node, the digital currency in an amount equal to the denomination, wherein the digital currency and the record of the removal are validated by a plurality of blockchain nodes using proof of stake consensus. Reference (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same[; a]s needed, the central bank could print or issue digitized currency in relation to the deposited physical currency" col. 10 lns. 28-35) (RAMANATHAN: doesn't expressly and explicitly recite are validated by a plurality --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- e.g. "[s]ome or all verification entities 20 (and optionally also the primary authority 50) in the network 200 may monitor the behaviour of the verification entities 20 using a consensus algorithm[; i]f the consensus algorithm identifies that one of the verification entities 20 is not operating correctly (for example, they are validating sets of operation data that are invalid, or they are not generating their verification signature correctly, etc), action may be taken against the verification entity 20, for example to remove their public key from the key block chain and/or remove their certificate corresponding to the verification secret key (sv) such that that verification entity 20 can no longer verify operations[; t]he consensus algorithm may take any suitable form, for example an n-from-n scheme[; i]n one particular example, a new block may only be accepted by the entities in the digital currency network 200 if a minimum number of verification signatures are included in it[; f]or example, one verification entity 20 may check the block and broadcast it with their signature[; a] second verification entity 20 may then check that block and if they also verify it, add their signature to the block and rebroadcast it[; t]his may go on until a minimum acceptable number of signatures have been added by different verification entities (for example, 3, or 4, etc), at which time the block will be accepted by the entities in the network 200 and work on the next block may begin[; i]n a further example, one verification entity may act as a primary signatory and one or more further verification entities may act as secondary signatories[; t]he network 200 may be configured such that a new block 300 is only accepted by the entities if it includes a signature from the primary entity and at least one secondary signatory" par. {0404]), [See Remarks Below]; (RAMANATHAN: discloses e.g. "blockchain" col. 13 ln. 16 - col. 13 ln. 30, Claims 1, 6, 9, 11, 13); (RAMANATHAN: doesn't expressly and explicitly recite nodes --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (RAMANATHAN: doesn't expressly and explicitly recite using proof of stake --- however SKALA: clearly discloses, teaches, and/or suggests the feature -- e.g. "a digital asset network may employ a proof of stake system[; i]n a proof of stake system, asset ownership may be tied to transaction verification and/or asset creation[; a]sset ownership can include an amount of assets owned and/or a duration of ownership[; t]he duration of ownership may be measured linearly as time passes while a user owns an asset[; i]n an exemplary embodiment, a user holding 4 of all blocks for the transaction ledger[; a] proof of stake system may not require the solution of complex calculations[; a] proof of stake system may be less energy intensive than a proof of work system[; i]n embodiments, a hybrid of proof of work and proof of stake systems may be employed[;] a proof of work system may be employed initially, but as the system becomes too energy intensive, it may transition to a proof of stake system" col. 15 lns. 50-65[; s]ee also: "a digital asset ledger[] can be used to achieve consensus and to solve double-spending problems where users attempt to spend the same digital assets in more than one transaction" col. 10 lns. 42-57), [See Remarks Below]; (RAMANATHAN: doesn't expressly and explicitly recite consensus. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "validated by a plurality" and [2]-"nodes" and [4] "consensus" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon fails to record within its writings an explicit and express recital of [1] "validated by a plurality" and [2]-"nodes" and [4] "consensus" as required by the claim being considered. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features apposite to the claimed invention as commented about above with quotation(s) of exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "validated by a plurality" and [2]-"nodes" and [4] "consensus" as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were readily reckonable to that one person of ordinary WILSON: par. [0029]). 
With respect to above-noted claimed element [3] "using proof of stake" which is disclosed by SKALA: the teachings and/or suggestions within the disclosures of RAMANATHAN and WILSON thus far relied upon fail to mention within the authors' descriptions an explicit and express recital of [3] "using proof of stake" as recited in the instant claim. Nonetheless, herein relied upon are portions of the disclosure of SKALA which sufficiently teaches the feature applicable to the claimed invention as pointed out above with quotation(s) of exemplary disclosures within SKALA that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of RAMANATHAN and WILSON by adding or substituting the feature [3] "using proof of stake" as taught and/or suggested by SKALA, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily ascertainable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN and WILSON with these aforementioned teachings of [3] "using proof of stake" sufficiently taught, suggested, and/or disclosed in SKALA because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "particular applications of systems, methods, and program products for providing exchanges for converting from, to, or between digital assets, and in particular digital math-based assets, such as bitcoins, Namecoins, Litecoins, PPCoins, Tonal bitcoins, IxCoins, Devcoins, Freicoins, I0coins, Terracoins, Liquidcoins, BBQcoins, BitBars, PhenixCoins, Ripple, Dogecoins, Mastercoins, BlackCoins, Ether, Nxt, BitShares-PTS, Quark, Primecoin, Feathercoin, and Peercoin, to name a few[;] such systems, methods, and program products can further provide or be used in conjunction with particular applications of automated SKALA: col. 1 lns. 41-54). 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over RAMANATHAN and WILSON and SKALA. Claim 18 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the method of claim 17, further comprising: Reference (RAMANATHAN: discloses "[a] computer-readable storage medium comprising computer-executable instructions, which when executed via a processing unit on a computer performs acts" Claim 11) 
• 18 ¶ 2 • receiving, by the blockchain node, a request to record a transaction between a first user and a second user, the request including a public key of the first user, a public key of the second user, and a transaction amount; and Reference (RAMANATHAN: discloses "when a customer wants to pay cash at POS (point of sale) terminals, the customer may simply transfer the digital funds, e.g., by swiping his digital wallet/debit card as it is done today[; a]ccordingly, the funds get deducted or debited from the customers' account[; t]o reflect the transaction, the cash grid adjusts the account number with the merchant's account by randomly choosing the digital money that the customer already has in the account[; a]n example ledger entry is shown in FIG. 12[; h]ere, the example assumes that the customer paid $100 for this transaction[; f]ollowing the transaction, the ledger can appear as shown in FIG. 12" col. 10 ln. 65 - col. 11 ln. 10) (RAMANATHAN: doesn't expressly and explicitly recite including a public key of the first user, a public key --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[f]IG. 12 shows a representation of a bitcoin transaction[; a] transaction 90 comprises: the address (public key) of the payer; a hash 92 of the previous transaction 94 (i.e., the transaction by which the payer obtained the bitcoins associated with the address of the payer) and the address 96 (public key) of the payee; and a digital signature 98 of that hash" par. [0012] or "[a] transaction may have multiple inputs, whereby the payer has two or more addresses, or public keys, each associated with a different amount of bitcoins[; i]n this case, each input amount may be considered to be represented by an address, or public key, associated with the input amount, and the value of the input amount[; l]ikewise, a transaction may have multiple outputs, whereby two or more amounts are paid to two or more different payee addresses, or public keys[; i]n this case, each output amount may be considered to be represented by an address, or public key, and the value of the output amount[; i]n this way, a payer having a collection of bitcoins, some associated with one address, or public key, and others associated with another address, or public key, may spend them all in a single transaction[; l]ikewise, by including multiple outputs, multiple payments may be made in one go (for example, where the total input is greater than the amount the payer wishes to pay to the payee, a first output amount may be to the value that is to be paid to the payee, and a second output amount may be to a value that is the change from the transaction, which goes to an address, or public key, associated with the payer)" par. [0014]), [See Remarks Below]; (RAMANATHAN: discloses as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "including" and [2] "a public key of the first user, a public key of the second user," which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon omits to include within its descriptions an explicit and express recital of [1] "including" and [2] "a public key of the first user, a public key of the second user," as recited in the instant claim. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features appurtenant to the claimed invention as commented about above with reference(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "including" and [2] "a public key of the first user, a public key of the second user," as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply foreseeable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of RAMANATHAN with these above-described teachings of [1] "including" and [2] "a public key of the first user, a public key of the second user," sufficiently taught, suggested, and/or disclosed in WILSON because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a method and system that provides transactions to take place more reliably and efficiently, wherein at least one or both of the parties to the transaction are more reliably verified without substantially increasing technical overheads and improves the operation of computing environments and telecommunications networks". (WILSON: par. [0029]). 
• 18 ¶ 3 • recording a record of the transaction between the first user and the second user, the record of the transaction including a public key of the first user, a public key of the second user, and the transaction amount in a block along with the action relating to removal of physical currency with a denomination from the fiat currency system to the blockchain. Reference (RAMANATHAN: discloses "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9) (RAMANATHAN: doesn't expressly and explicitly recite including a public key of the first user, a public key --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[f]IG. 12 shows a representation of a bitcoin transaction[; a] transaction 90 comprises: the address (public key) of the payer; a hash 92 of the previous transaction 94 (i.e., the transaction by which the payer obtained the bitcoins associated with the address of the payer) and the address 96 (public key) of the payee; and a digital signature 98 of that hash" par. [0012] or "[a] transaction may have multiple inputs, whereby the payer has two or more addresses, or public keys, each associated with a different amount of bitcoins[; i]n this case, each input amount may be considered to be represented by an address, or public key, associated with the input amount, and the value of the input amount[; l]ikewise, a transaction may have multiple outputs, whereby two or more amounts are paid to two or more different payee addresses, or public keys[; i]n this case, each output amount may be considered to be represented by an address, or public key, and the value of the output amount[; i]n this way, a payer having a collection of bitcoins, some associated with one address, or public key, and others associated with another address, or public key, may spend them all in a single transaction[; l]ikewise, by including multiple outputs, multiple payments may be made in one go (for example, where the total input is greater than the amount the payer wishes to pay to the payee, a first output amount may be to the value that is to be paid to the payee, and a second output amount may be to a value that is the change from the transaction, which goes to an address, or public key, associated with the payer)" par. [0014] and as already cited in this par.); (RAMANATHAN: discloses "the cash grid system can employ blockchain in a distributed database environment[; i]n this example, the system can maintains a real- or near real-time list of ordered blocks or records related to transactions[; a]s will be understood, in this model, each block can be time-stamped and associated or otherwise linked to a previous block" col. 13 lns. 6-16 and "the physical currency is physically destroyed to be `out-of-circulation" Claims 1, 6, 11) 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over RAMANATHAN and WILSON and SKALA. Claim 19 is a dependent claim that directly depends upon parent claim 18, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 18 and 17, RAMANATHAN discloses the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the method of claim 18, the record further comprising a currency type of the physical currency. Reference (RAMANATHAN: discloses "the blockchain ledger entry includes a cash grid serial number, a transaction type indicator, an identification of a current owner of either the physical currency or digital object, and a state of the digital object, wherein the state of the digital object identifies the physical currency that corresponds to the digital object, wherein the physical currency is physically destroyed to be `out-of-circulation" Claim 1 and as already cited in this par.) 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over RAMANATHAN and WILSON and SKALA. Claim 20 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, RAMANATHAN discloses the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the method of claim 17, wherein the digital currency in the amount equal to the denomination is recorded to a record, the record further comprising a currency type of the physical currency and a serial number of the physical currency. Reference (RAMANATHAN: discloses "once all the physical currency is digitized for a given denomination, the central bank would issue a notification to the banks regarding the same[; a]s needed, the central bank could print or issue digitized currency in relation to the deposited physical currency" col. 10 lns. 28-35 and "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9 and "the blockchain ledger entry includes a cash grid serial number, a transaction type indicator, an identification of a current owner of either the physical currency or digital object, and a state of the digital object, wherein the state of the digital object identifies the physical currency that corresponds to the digital object, wherein the physical currency is physically destroyed to be `out-of-circulation" Claim 1 and as already cited in this par. and "[a]s part of the conversion from physical to digital currency, the identification (ID) (e.g., serial number) of the physical cash is transferred to and linked to the virtual (or digital) cash" Abstract, col. 1 lns. 48-62) 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being unpatentable over RAMANATHAN and WILSON and SKALA. Claim 21 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, RAMANATHAN discloses the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, the method of claim 17, wherein the blockchain node is a bank server computer. Reference (RAMANATHAN: discloses "[a] trusted bank or other entity can provide a machine which can convert physical cash to virtual cash" Abstract or "[a] trusted bank or other entity can provide a machine and the machine then converts physical cash to virtual cash" col. 1 lns. 48-62 or "currency notes are issued to customers at bank or ATM (e.g., in response to a request received via a request receiving component 102), a record is maintained between the serial number of the note and the customer (e.g., via the tracking component 106)" col. 4 lns. 57-65) 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being unpatentable over RAMANATHAN and WILSON and SKALA. Claim 22 is a dependent claim that directly depends upon parent claim 17, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 17, the combined disclosures and teachings of RAMANATHAN and WILSON taken together render obvious the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the method of claim 17, further comprising reaching consensus with a plurality of additional blockchain nodes. Reference (RAMANATHAN: doesn't expressly and explicitly recite reaching consensus with a plurality of additional --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- "[s]ome or all verification entities 20 (and optionally also the primary authority 50) in the network 200 may monitor the behaviour of the verification entities 20 using a consensus algorithm[; i]f the consensus algorithm identifies that one of the verification entities 20 is not operating correctly (for example, they are validating sets of operation data that are invalid, or they are not generating their verification signature correctly, etc), action may be taken against the verification entity 20, for example to remove their public key from the key block chain and/or remove their certificate corresponding to the verification secret key (sv) such that that verification entity 20 can no longer verify operations[; t]he consensus algorithm may take any suitable form, for example an n-from-n scheme[; i]n one particular example, a new block may only be accepted by the entities in the digital currency network 200 if a minimum number of verification signatures are included in it[; f]or example, one verification entity 20 may check the block and broadcast it with their signature[; a] second verification entity 20 may then check that block and if they also verify it, add their signature to the block and rebroadcast it[; t]his may go on until a minimum acceptable number of signatures have been added by different verification entities (for example, 3, or 4, etc), at which time the block will be accepted by the entities in the network 200 and work on the next block may begin[; i]n a further example, one verification entity may act as a primary signatory and one or more further verification entities may act as secondary signatories[; t]he network 200 may be configured such that a new block 300 is only accepted by the entities if it includes a signature from the primary entity and at least one secondary signatory" par. [0404]), [See Remarks Below]; (RAMANATHAN: discloses "a recordation component that facilitates generation of a blockchain ledger entry that identifies a chronology of a plurality of transactions associated with the physical currency, wherein the blockchain ledger entry includes a cash grid serial number" Claim 1 or "the blockchain ledger logs a chronology of activity related to the physical currency or digitized currency" Claim 9); (RAMANATHAN: doesn't expressly and explicitly recite nodes. --- however WILSON: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "reaching consensus with a plurality of additional" and [2] "nodes" which are disclosed by WILSON: the teachings and/or suggestions within the disclosure of RAMANATHAN thus far relied upon does not include within its explanations the reciting explicitly and expressly of [1] "reaching consensus with a plurality of additional" and [2] "nodes" as presented within the claim being considered. However, herein relied upon are portions of the disclosure of WILSON which sufficiently teaches the features apposite to the claimed invention as commented about above with reference(s) to exemplary disclosures within WILSON that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of RAMANATHAN by adding or substituting the features [1] "reaching consensus with a plurality of additional" and [2] "nodes" as taught and/or suggested by WILSON, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it WILSON: par. [0029]). 
    
        
            
                                
            
        
    


Response to Arguments
Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted February 24, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed November 24, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which were necessitated by Applicant's Amendment. Further to the November 24, 2021 Non-Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Ramanathan and Wilson do not teach or suggest at least 
"receiving, by a central entity computer from a transaction processing network, a trusted certificate for the central entity computer; . . 
"generating, by the central entity computer using the trusted certificate, the digital currency for the denomination and linked to the serial number, wherein the generating comprises recording the digital currency on a blockchain; 
"as recited in claims 1 and 12 as amended. 
'[] It is known in the art that a trusted certificate, as claimed, is enriched with identity information and provides heightened protection versus a public master key[]. Moreover, Wilson does not involve a "transaction processing network" as certificate authority," as is claimed. 

"Claims 2 - 3, 5, 6, 8-11, 13, and 16 include the above-noted features of claims 1 and 12, respectively, by way of dependency, and are patentable over the cited references for at least the same reasons. " 
(REMARKS, pp. 8-10). 
However, the above-quoted arguments are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claims do not recite "enriched with identity information and provid[ing] heightened protection versus a public master key". Moreover, WILSON's disclosure as cited discloses corresponding features. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
• The Applicant argued: 
"Ramanathan and Wilson do not teach or suggest at least 
"recording, by the blockchain node, a record of the action relating to the removal of the physical currency with the denomination from the fiat currency system to the blockchain; 
"as recited in claim 17. Neither Ramanathan nor Wilson describes recording a record of the action relating to the removal of the physical currency to the blockchain, 
(REMARKS [as abridged], pp. 10-11). 
Notwithstanding respectively the foregoing, the above-quoted arguments are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s) (i.e., are not required to present by the broadest reasonable interpretation of the rejected claim(s)). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claim does not recite "physical destruction". However, RAMANATHAN's disclosure as cited discloses features corresponding to the above-argued limitations of the rejected claim. The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
• The Applicant further argued: 
"Ramanathan and Wilson further do not teach or suggest 
"recording, by the blockchain node, the digital currency in an amount equal to the denomination, wherein the digital currency and the record of the removal are validated by a plurality of blockchain nodes using proof of stake consensus 
"as recited in claim 17 as amended. 
"[N]either Ramanathan nor Wilson describes a record of removal of physical currency, let alone multiple blockchain nodes multiple validating a record of removal of physical currency via consensus. And both Ramanathan and Wilson are silent to proof of stake consensus. [C]laim 17 is not obvious over the cited references. 
"Claims 18 - 22 include the above-noted features of claim 17 by way of dependency and are patentable over the cited references for at least the same reasons. 
"[] Applicant believes all claims now pending in this application are in condition for allowance. []" 

Respectively nonetheless, the above-quoted arguments submitted February 24, 2022 at REMARKS pp. 11-12 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Furthermore, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted February 24, 2022. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. As discussed above, RAMANATHAN's disclosure as cited discloses features corresponding to "a record of the action relating to the removal of physical currency". The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPAT No. US 10929842 B1 to Arvanaghi; Brandon et al. discloses System, method and program product for depositing and withdrawing stable value digital assets in exchange for fiat.
USPAT No. US 10762506 B1 to Cash; Duane et al. discloses Token device for distributed ledger based interchange.
USPGPub No. US 20150170112 A1 by DeCastro; Erly Dalvo discloses SYSTEMS AND METHODS FOR PROVIDING MULTI-CURRENCY PLATFORMS COMPRISING MEANS FOR EXCHANGING AND INTERCONVERTING TANGIBLE AND VIRTUAL CURRENCIES IN VARIOUS TRANSACTIONS, BANKING OPERATIONS, AND WEALTH MANAGEMENT SCENARIOS.
USPGPub No. US 20170293912 A1 by Furche; Andreas et al. discloses SECURE TRANSACTION CONTROLLER FOR VALUE TOKEN EXCHANGE SYSTEMS.
USPAT No. US 5910987 A to Ginter; Karl L. et al. discloses Systems and methods for secure transaction management and electronic rights protection.
USPAT No. US 7069451 B1 to Ginter; Karl L. et al. discloses Systems and methods for secure transaction management and electronic rights protection.
USPGPub No. US 20200097927 A1 by Groarke; Peter discloses Method and System for Dispute Resolution in a Public Blockchain.

USPAT No. US 10373158 B1 to James; Daniel William Halley et al. discloses System, method and program product for modifying a supply of stable value digital asset tokens.
USPAT No. US 10373129 B1 to James; Daniel William Halley et al. discloses System, method and program product for generating and utilizing stable value digital assets.
USPGPub No. US 20190303886 A1 by Kikinis; Dan discloses SYSTEM AND METHOD FOR MULTI-TIERED DISTRIBUTED NETWORK TRANSACTIONAL DATABASE.
USPGPub No. US 20160342977 A1 by Lam; Jeremy discloses DEVICE, METHOD AND SYSTEM FOR VIRTUAL ASSET TRANSACTIONS.
USPGPub No. US 20030085271 A1 by Laskowski, Edward L. discloses Automated banking machine currency tracking system.
USPGPub No. US 20150371224 A1 by Lingappa; Phaneendra Ramaseshu discloses CRYPTOCURRENCY INFRASTRUCTURE SYSTEM.
USPGPub No. US 20150269541 A1 by MacGregor; Robert Scott et al. discloses VIRTUAL CURRENCY SYSTEM.
USPGPub No. US 20050038756 A1 by Nagel, Robert H. discloses System and method for production and authentication of original documents.
USPGPub No. US 20130262295 A1 by Narayanan; Shankar discloses DIGITAL EMULATION OF CASH-BASED TRANSACTIONS.
USPGPub No. US 20180330342 A1 by Prakash; Gyan et al. discloses DIGITAL ASSET ACCOUNT MANAGEMENT.
USPGPub No. US 20190108517 A1 by Rose; Gregory G. discloses DIGITAL CURRENCY FOR PERFORMING CASH-EQUIVALENT TRANSACTIONS.
USPGPub No. US 20190213584 A1 by SHANMUGAM; Saravana Perumal discloses METHOD AND SYSTEM FOR TOKENIZED REPLACEMENT OF CRYPTO CURRENCY ADDRESSES.
USPGPub No. US 20190236565 A1 by SONG; Joo Han et al. discloses METHOD FOR ISSUING CURRENCY AND MAKING PAYMENT BY MANAGING BALANCE DATABASE FOR EACH BLOCK IN BLOCKCHAIN NETWORK AND SERVER USING SAME.
USPGPub No. US 20180227293 A1 by UHR; Joon Sun et al. discloses CERTIFICATE ISSUING SYSTEM BASED ON BLOCK CHAIN.

USPGPub No. US 20180204192 A1 by Whaley; Andrew et al. discloses Secure Digital Data Operations.
USPGPub No. US 20100306092 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CIRCULATING A CURRENCY.
USPGPub No. US 20100306087 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CIRCULATING A CURRENCY.
USPGPub No. US 20120078693 A1 by Wilkes; Bradley discloses SYSTEMS AND METHODS FOR ELECTRONICALLY CURCULATING A CURRENCY.
USPAT No. US 10438290 B1 to Winklevoss; Cameron Howard et al. discloses System, method and program product for generating and utilizing stable value digital assets.
USPAT No. US 10269009 B1 to Winklevoss; Cameron Howard et al. discloses Systems, methods, and program products for a digital math-based asset exchange.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/09/2022